Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-17, in the reply filed on 11/08/2021 is acknowledged.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021. 
The cancellation of Group 2, claims 18-21 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: In the Specification, paragraph [24], it appears that the description of Fig. 11 is incomplete.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities: 
In claim 12, line 6, the phrase “wherein analyzing system” should read “wherein the analyzing system” for improved clarity and antecedent basis to claim 10.
In claim 12, lines 6-7, the phrase “up-converting phosphor emissions” should read “the up-converting phosphor emissions for improved clarity and antecedent basis to claim 10.
 Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “configured to accept a biological sample”, “configured to bind…”, “configured to accept the test cartridge”, “configured to shield measurements…”, “to prevent sunlight from affecting the measurements…”, “configured to provide a buff-diluted plasma filtrate…”, “configured to bind one or more targets …”, “configured to detect up-converting phosphor emissions…”, “wherein analyzing system is configured to ensure up-converting phosphor emissions are present at an expected level…”, “configured to mix the blood sample and a buffer solution…”, “configured to receive and split…” are interpreted as intended uses of the claimed invention and are given patentable weight to the extent which effects the structure of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "its” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “wherein an incubation of the blood sample…”. It is unclear if the limitation of claim 17 is a step/limitation of the processor or a limitation of the overall analyzing system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whelan et al. (US 2005009122 A1).
Regarding claim 1, Whelan teaches analyzing system (Fig. 1), comprising: 
configured to accept a biological sample (paragraph [0027]); 
one or more test strips (32), 
each test strip thereof including one or more target capture zones (40) configured to bind one or more targets of the biological sample (paragraph [0030]); and 
a memory device (paragraph [0019] teaches RFID device 20 has associated memory for storage of data), 
the memory device is configured to store a first batch of information selected from a group consisting of i) information for identifying one or more assays of the one or more test strips (paragraph [0018], “information relating the test cartridge 14 and its associated test…manufacturing lot number…test name), ii) information for determining a development time for the one or more test strips (paragraph [0022], “optical test incubation time”), iii) information for determining concentration of the one or more targets of the biological sample (paragraph [0023]), iv) information for interpreting assay results for the one or more targets (paragraphs [0023], [0036]), and v) any combination thereof (paragraphs [0018], [0022], [0023], [0036]); and 
b) an analyzer (16; paragraph [0020], “detector”) including an opening (paragraph [0030] teaches “cartridge 30 is placed within the analytical test instrument (test device) 24 of the detector 16 for analysis”) configured to accept the test cartridge; 
a reader/writer device (22; paragraph [0034], “RFID reader (transceiver)”) capable of  
i) reading the first batch of information from the memory device of the test cartridge (Fig. 4, step 104, “read RFID”), 
ii) writing a second batch of information to the memory device of the test cartridge including an initial time stamp for the biological sample (paragraphs [0039]-[0040] teach the “time that the test was performed” is able to be written to the RFID device, thus the reader/writer device is capable of writing information to the RFID such as time), and 
iii) reading back to the reader/writer device the initial time stamp for the biological sample at least when a calculation of an elapsed time occurs (paragraphs [0007], [0022], [0041], and [0036] teach the reader/writer device is capable of reading information, such as information related to incubation time); 
a processor (paragraph [0034], “processor 56”) configured to execute 
i) a stored algorithm configured to calculate the elapsed time from a current time and the initial time stamp read back by the reader/writer device (the processor inherently executes a stored algorithm configured to calculated elapsed time and the initial time read back because paragraphs [0036] and [0040] teach the processor programmed to analyze the test cartridge after a test incubation period, which would require calculating an elapsed time.  An elapsed time consists of the amount of time that passes from a start of an event to its finished.  The algorithm is end time minus start time that is calculated by the processor.   

one or more sources of electromagnetic radiation (paragraph [0031], “diode source”) capable of exciting an up- converting phosphor present in the one or more target capture zones of the one or more test strips (paragraph [0031] teaches measurement systems can be used, such as fluorescent measurement systems); and 
a detector (paragraph [0034], “optical reader 54”) configured to detect up-converting phosphor emissions from the one or more target capture zones (paragraph [0034]).
Note that the functional recitations that describe the port, the one or more capture zones, the memory device, the opening, the one or more sources of electromagnetic radiation, and the detector are interpreted as an intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use (see MPEP 2114). In the instant case, the prior art teaches a material mount that is capable of receiving any material, which can be installed at a later time.
Regarding claim 2, Whelan teaches all of the elements of the current invention as stated above. Whelan further teaches wherein the memory device of the test cartridge is a radio frequency identification ("RFID") tag (paragraph [0019]), 
the reader/writer device of the analyzer is an RFID tag reader/writer device (paragraph [0020]), and 
the RFID tag is configured to include the first batch of information (paragraph [0019]).
Regarding claim 3, Whelan teaches all of the elements of the current invention as stated above. Whelan further teaches wherein the test cartridge is a single-use cartridge (paragraph [0026]), and 
wherein the first batch of information includes all four of i) the information for identifying the one or more assays of the one or more test strips (paragraph [0018], “information relating the test cartridge 14 and its associated test…manufacturing lot number…test name), ii) the information for determining the development time for the one or more test strips (paragraph [0022], “optical test incubation time”), iii) the information for determining the concentration of the one or more targets of the biological sample (paragraph [0023]), and iv) the information for interpreting assay results for the one or more targets (paragraphs [0023], [0036]), so that the analyzer does not need to have prior knowledge of the biological sample being tested.
Regarding claim 5, Whelan teaches all of the elements of the current invention as stated above. Whelan further teaches wherein the analyzer is capable of modifying its internal calculations to accommodate for the manufacturing variances in the test strips, the manufacturing variances in the one or more sources of electromagnetic radiation, and the different levels of battery power (paragraphs [0022]-[0023] teach information for calibrating the analyzer, such as analytical instrumentation operating parameters, variable instrument control data, lot specific calibration information, and baseline correction data, wherein the analyzer is capable of modifying its internal calculations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan as applied to claim 1 above, and further in view of Lockhead et al (US 20120071342 A1).
Regarding claim 4, Whelan teaches all of the elements of the current invention as stated above. Whelan further teaches wherein each test strip of the one or more test strips further includes a control target capture zone (Fig. 2, control zone 42). While Whelan teaches data including baseline correction data, calibration data, analytical instrumentation operating parameters, variable instrument control data, and cutoff data (paragraph [0023]), Whelan fails to teach wherein the processor is further configured to execute a stored normalization algorithm configured to divide an up-converting phosphor emission from the control target capture zone from the up-converting phosphor emissions from the one or more target capture zones for each test strip, thereby removing effects from manufacturing variances in the test strips, manufacturing variances in the one or more sources of electromagnetic radiation, different levels of battery power, and variances in biological sample volumes.
Lockhead teaches a rapid diagnostic system comprising a disposable cartridge and reader instrument, wherein the cartridge includes a microarray of antigens and antibody controls in a fluidic channel (abstract). Lockhead teaches software processing used to calculate results (paragraph [0163]). Lockhead teaches a normalization algorithm (paragraph [0166]; paragraph [0162] teaches results of each reaction site in the array are reported as background subtracted and normalized fluorescence signal intensity, wherein  background signal is an 
Since Lockhead teaches a system comprising a cartridge and reader system, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan to incorporate the teachings of Lockhead to provide the processor is further configured to execute a stored normalization algorithm configured to divide an up-converting phosphor emission from the control target capture zone from the up-converting phosphor emissions from the one or more target capture zones for each test strip, thereby removing effects from manufacturing variances in the test strips, manufacturing variances in the one or more sources of electromagnetic radiation, different levels of battery power, and variances in biological sample volumes. Doing so would utilize known methods for normalization, as taught by Lockhead, that would have a reasonable expectation of successfully compensating for potential differences in coupled and collected light between instruments or cartridges as well as possible changes in solutions (paragraph [0162]), thus improving analysis accuracy. 
Regarding claim 6, Whelan teaches all of the elements of the current invention as stated above. Whelan further teaches wherein the processor is further configured to execute a stored 
Whelan fails to teach the processor configured to execute a stored classification algorithm configured to convert the up-converting phosphor emissions from the one or more target capture zones to a determination of whether a test result is iii) indeterminable.
Lockhead teaches a rapid diagnostic system comprising a disposable cartridge and reader instrument, wherein the cartridge includes a microarray of antigens and antibody controls in a fluidic channel (abstract). Lockhead teaches software processing used to calculate results (paragraph [0163]). Lockhead teaches analysis results include determining whether the test is positive, negative, or indeterminate (paragraph [0105]). 
. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan as applied to claim 1 above, and further in view of Holmes et al. (US 20140296089 A1).
Regarding claim 7, Whelan teaches all of the elements of the current invention as stated above. Whelan further teaches wherein the analyzer further includes a communication interface (paragraphs [0034]-[0035], “Input/Output 70 (e.g. visual display, keys, etc.)”). While Whelan teaches the detector may include a plurality of analytical test instruments for different types of tests (paragraph [0023]) and known circuitry to communicate data (paragraph [0035]), Whelan fails to teach wherein the processor is further configured to execute a communication module configured to establish a communication channel between the analyzer and one or more additional analyzers to communicate the first batch of information, the second batch of information, or both batches of information related to the test cartridge through the 
Holmes teaches a system for sample processing capable of performing one or more sample assays (abstract). Holmes teaches the system comprising test strips (paragraph [1034]). Holmes teaches a plurality of devices in communication with a network (Fig. 39; paragraph [1429]). Holmes teaches that a controller may communicate with one or more devices in the same or different geographic locations (paragraph [1429]). Holmes teaches a single external device may be capable of providing protocols to a diagnostic device and receiving information from the diagnostic device, wherein the controller may be provided over a plurality of devices (paragraph [1509]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan to incorporate the teachings of Holmes to provide the processor is further configured to execute a communication module configured to establish a communication channel between the analyzer and one or more additional analyzers to communicate the first batch of information, the second batch of information, or both batches of information related to the test cartridge through the communication interface and over the communication channel with the one or more additional analyzers. Doing so would utilize known structures of communicating between a plurality of devices, as taught by Holmes, which would have a reasonable expectation of successfully allowing for improved control of multiple devices.
Regarding claim 8, Whelan teaches all of the elements of the current invention as stated above. Whelan further teaches wherein the analyzer further includes a communication 
Holmes teaches a system for sample processing capable of performing one or more sample assays (abstract). Holmes teaches the system comprising test strips (paragraph [1034]). Holmes teaches a plurality of devices in communication with a network and external device (Fig. 39; paragraph [1429]). Holmes teaches the external device may be a server wherein information in the server may be accessible by a subject’s physician or other health care professional (paragraph [1681]).  Holmes teaches that information can be downloaded from a remote server (paragraph [0262]). Holmes teaches the external device may access a memory that includes databases (paragraph [1489]). Holmes teaches communication between database server and the system (paragraph [1555]). Holmes teaches a clinical decision support system may use epidemiological models for providing decision support to one or more groups of patients (paragraphs [1644]-[1645]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan to incorporate the teachings of Holmes to provide the processor further configured to execute a communication module configured to establish a communication channel between the analyzer and a backend database associated .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Whelan as applied to claim 1 above, and further in view of Emeric et al. (US 20130162981 A1).
Regarding claim 9, Whelan teaches all of the elements of the current invention as stated above. Whelan fails to teach wherein the opening of the analyzer includes a lip extension configured to shield measurements from ambient light, and wherein the analyzer further includes a bandpass filter to prevent sunlight from affecting the measurements of the biological sample from the test cartridge.
Emeric teaches a device and method for performing optical and electrochemical assays (abstract) comprising test strips (paragraph [0068]). Emeric teaches a lip extension (Fig. 3D, element 40; paragraph [0065]). Emeric teaches the lip extension is configured to perform as a light baffle, which substantially blocks external light from entering the housing of the reader (paragraph [0065]). Emeric teaches that the device may contain an inner coating that blocks light or substantially absorbs light to prevent light from entering the housing (paragraph [0065]). Emeric teaches a bandpass filter to reject a source wavelength and pass emission wavelengths (paragraph [0072], “integral interference filter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan to incorporate the teachings of Emeric capable of shielding measurements from ambient light, and wherein the analyzer further includes a bandpass filter capable of preventing sunlight from affecting the measurements of the biological sample from the test cartridge. Doing so would utilize known structures for optical analysis, as taught by Emeric, which would have a reasonable expectation of preventing external light from interfering with analysis as taught by Emeric. 

Claims 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al. (US 2005009122 A1) in view of Emeric et al. (US 20130162981 A1).
Regarding claim 10, Whelan teaches an analyzing system (Fig. 1), comprising: 
a) a test cartridge (Figs. 1-2, elements 14 and 30) including a port (36) capable of accepting a blood sample; 
one or more test strips (32), each test strip thereof including one or more target capture zones (40) that are capable of binding one or more targets in a buffer-diluted plasma filtrate (paragraph [0030]); and
a memory device (paragraph [0019] teaches RFID device 20 has associated memory for storage of data), the memory device capable of including a first batch of information selected from a group consisting of i) information for identifying one or more assays of the one or more test strips (paragraph [0018], “information relating the test cartridge 14 and its associated test…manufacturing lot number…test name),  ii) information for determining a development time for the one or more test strips (paragraph [0022], “optical test incubation time”), iii) information for determining concentration of the one or more targets of the buffer-diluted plasma filtrate (paragraph [0023]), iv) information for interpreting assay results for the one or more targets (paragraphs 0023, [0036]), and v) any combination thereof (paragraphs [0018], [0022], [0023], [0036]); and 
b) an analyzer (16; paragraph [0020], “detector”) including an opening (paragraph [0030] teaches “cartridge 30 is placed within the analytical test instrument (test device) 24 of the detector 16 for analysis”) configured to accept the test cartridge; 
a reader/writer device (22; paragraph [0034], “RFID reader (transceiver)”) capable of 
i) reading the first batch of information from the memory device (Fig. 4, step 104, “read RFID”),  
ii) writing a second batch of information to the memory device including an initial time stamp for the buffer-diluted plasma filtrate (paragraphs [0039]-[0040] teach the “time that the test was performed” is able to be written to the RFID device, thus the reader/writer device is capable of writing information to the RFID such as time), and 
iii) reading back the initial time stamp for the buffer-diluted plasma filtrate at least when a calculation of an elapsed time occurs (paragraphs [0007], [0022], [0041], and [0036] teach the reader/writer device is capable of reading information, such as information related to incubation time);
a processor (paragraph [0034], “processor 56”) configured to execute
i) a stored algorithm configured to calculate the elapsed time from a current time and the initial time stamp (the processor inherently executes a stored algorithm configured to calculated elapsed time and the initial time read back because paragraphs [0036] and [0040] teach the processor programmed to 
ii) stored logic configured to ensure the elapsed time meets or exceeds a development time for the one or more test strips (paragraphs [0035]-[0036] teach programming wherein a test incubation period is performed before the test cartridge is analyzed, which inherently would include stored logic to ensure the elapsed time meets or exceeds a development time because the elapsed time would be needed to determine if the incubation period is completed or not);
one or more sources of electromagnetic radiation (paragraph [0031], “diode source”) capable of exciting an up- converting phosphor present in the one or more target capture zones of the one or more test strips (paragraph [0031] teaches measurement systems can be used, such as fluorescent measurement systems); and 
a detector (paragraph [0034], “optical reader 54”) configured to detect up-converting phosphor emissions from the one or more target capture zones (paragraph [0034]).
While Whelan teaches the cartridge may be used for lateral-flow immunoassays or clinical chemistry rapid tests (paragraph [0028]), Whelan fails to teach the test cartridge including a microfluidic device including a filter configured to provide a buffer-diluted plasma filtrate from a feed of a buffer-diluted blood sample.

Since Emeric teaches analytic systems comprising test strips, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan to incorporate the teachings of Emeric to provide the test cartridge including a microfluidic device including a filter capable of providing a buffer-diluted plasma filtrate from a feed of a buffer-diluted blood sample. Doing so would utilize known techniques of filtering a sample in the art, as taught by Emeric, which would have a reasonable expectation of successfully allowing for proper filtering of a sample prior to analysis as taught by Emeric. 
Note that the functional recitations that describe the port, the one or more capture zones, the memory device, the opening, the one or more sources of electromagnetic radiation, and the detector are interpreted as an intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use (see MPEP 2114). In the instant case, the prior art teaches a material mount that is capable of receiving any material, which can be installed at a later time.
Regarding claim 11, Whelan in view of Emeric teach all of the elements of the current invention as stated above. Whelan further teaches wherein the memory device of the test cartridge is a radio frequency identification ("RFID") tag (paragraph [0019]), 
the memory device reader of the analyzer is an RFID tag reader/writer device (paragraph [0020]), and 
the RFID tag is configured to include the first batch of information (paragraph [0019]).
Regarding claim 17, Whelan in view of Emeric teach all of the elements of the current invention as stated above. Whelan teaches wherein an incubation of the blood sample in the test cartridge is capable of occurring outside the analyzer after an assignment of the initial time stamp, which allows multiple blood samples, each in their respective test cartridge, to incubate outside the analyzer and increase a throughput of test cartridges per analyzer in the analyzer system (paragraphs [0016], [0023] teaches the analyze is capable of having plurality of objects, which teaches the analyzer is capable of the claimed function).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Emeric as applied to claim 10 above, and further in view of Holmes et al. (US 20140296089 A1).
Regarding claim 12, Whelan in view of Emeric teach all of the elements of the current invention as stated above. Whelan in view of Emeric fail to teach the analyzing system further comprising: a system-check cartridge, where the system-check cartridge includes one or more test strips with a plurality of standard target capture zones with up- converting phosphor concentrations ranging from a low-end standard to a high-end standard of the analyzing system's dynamic range, wherein analyzing system is configured to ensure up-converting 
Holmes teaches a system for sample processing capable of performing one or more sample assays (abstract). Holmes teaches the system comprising test strips (paragraph [1034]). Homes teaches a system-check cartridge comprising controls and series of standards, which a properly calibrated system gives a known response to (paragraphs [1697] and [1699], “calibration cartridge”). Holmes teaches the system-check cartridge is to enable the quantitative assessment and adjustment of each module/detector of the device to maintain device accuracy (paragraph [1697]). Holmes teaches calibration results could be read, analyzed and based on deviations or absence thereof, a status can be determined and corrected for (paragraph [1699]). 
Since Holmes teaches a system comprising test strips for analysis, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan in view of Emeric to incorporate the teachings of Holmes to provide the analyzing system further comprising: a system-check cartridge, where the system-check cartridge includes one or more test strips with a plurality of standard target capture zones with up- converting phosphor concentrations ranging from a low-end standard to a high-end standard of the analyzing system's dynamic range, wherein analyzing system is capable of ensuring up-converting phosphor emissions are present at an expected level for the standard target capture zones and are repeatable within an acceptable level of variance. Doing so would utilize known concepts of calibration cartridges in the art, as taught by Emeric, which . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Emeric as applied to claim 10 above, and further in view of Lockhead et al (US 20120071342 A1).
Regarding claim 13, Whelan in view of Emeric teach all of the elements of the current invention as stated above. Whelan further teaches wherein each test strip of the one or more test strips further includes a control target capture zone (Fig. 2, control zone 42). While Whelan teaches data including baseline correction data, calibration data, analytical instrumentation operating parameters, variable instrument control data, and cutoff data (paragraph [0023]), Whelan in view of Emeric fail to teach wherein the processor is further configured to execute a stored normalization algorithm configured to divide an up-converting phosphor emission from the one or more target capture zones from the up-converting phosphor emissions from the control capture zone for each test strip, thereby removing effects from manufacturing variances in the test strips, manufacturing variances in the one or more sources of electromagnetic radiation, where the one or more sources of electromagnetic radiation are lasers, and different levels of battery power, where a time of use of the cartridge is unpredictable so the stored normalization algorithm compensates for the level of battery power at the time of use.
Lockhead teaches a rapid diagnostic system comprising a disposable cartridge and reader instrument, wherein the cartridge includes a microarray of antigens and antibody 
Since Lockhead teaches a system comprising a cartridge and reader system, similar to Whelan in view of Emeric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan in view of Emeric to incorporate the teachings of Lockhead to provide the processor is further configured to execute a stored normalization algorithm configured to divide an up-converting phosphor emission from the control target capture zone from the up-converting phosphor emissions from the one or more target capture zones for each test strip, thereby removing effects from manufacturing variances in the test strips, manufacturing variances in the one or more sources of electromagnetic radiation, and different levels of battery power, where a time of use of the cartridge is unpredictable so the stored normalization algorithm compensates for the level of battery power at the time of use. Doing so would utilize known methods for normalization, as 
While Whelan teaches colorimetric diode source (paragraph [0031]), Whelan in view of Emeric and Lockhead fail to explicitly teach where the one or more sources of electromagnetic radiation are lasers.
Lockhead teaches the system comprising a laser to excite fluorescent labels (paragraph [0138]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan in view of Emeric and Lock head to provide where the one or more sources of electromagnetic radiation are lasers. Doing so would utilize known structures of diode sources which would have a reasonable expectation of successfully producing a light for analysis. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Emeric as applied to claim 10 above, and further in view of Bau et al. (US 20100035349 A1).
Regarding claim 14, Whelan in view of Emeric teach all of the elements of the current invention as stated above. Whelan in view of Emeric fail to teach wherein the microfluidic device includes a mixing-reservoir layer including a mixing reservoir configured to mix the blood sample and a buffer solution to form the feed of the buffer-diluted blood sample.
capable of mixing a blood sample and a buffer solution to form the feed of the buffer-diluted blood sample.
Since Bau teaches analysis cassettes, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whelan in view of Emeric to incorporate the teachings of Bau to provide a mixing-reservoir layer including a mixing reservoir capable of mixing the blood sample and a buffer solution to form the feed of the buffer-diluted blood sample. Doing so would utilize known structures for mixing in the art, as taught by Bau, which would have a reasonable expectation of successfully mixing solutions. 
Regarding claim 15, modified Whelan teaches all of the elements of the current invention as stated above. Modified Whelan fail to teach wherein the microfluidic device further includes a filter layer including the filter and a channeled layer including a number of channels configured to channel the buffer-diluted plasma filtrate to a plasma-and-buffer loading well.
Emeric teaches embodiments wherein substrates may be incorporated into microfluidic structures of the device (paragraph [0110]; Figs. 14 and 17B). Emeric teaches that a filter (Fig. 14, element 450) allows the sample, e.g. plasma, to pass into the cuvette from the capillary sample distribution channel (paragraph [0097]). Emeric teaches that a lateral flow device may comprise elements that filters, for example, blood cells form a sample so that the assay proceeds with plasma (paragraph [0100]). Emeric teaches the microfluidic device comprises a 
Since Emeric teaches analytic systems comprising test strips, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to incorporate the teachings of Emeric to provide the microfluidic device further includes a filter layer including the filter and a channeled layer including a number of channels configured to channel the buffer-diluted plasma filtrate to a plasma-and-buffer loading well. Doing so would utilize known techniques of filtering a sample and transporting fluids in the art, as taught by Emeric, which would have a reasonable expectation of successfully allowing for proper filtering of a sample prior to analysis and transport of a sample as taught by Emeric.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Emeric and Bau as applied to claim 15 above, and further in view of Bae et al. (US 20140065032 A1).
Regarding claim 16, modified Whelan teaches all of the elements of the current invention as stated above. Modified Whelan fails to teach wherein the microfluidic device further includes a splitting layer including a number of holes configured to receive and split the buffer-diluted plasma filtrate into a number of samples equal to the number of holes.
Bae teaches a specimen analysis apparatus (abstract; Fig. 1, element 10) comprising a cartridge (100) including test strips (130). Bae teaches a splitting layer (110) including a number 
Since Bae teaches an analysis apparatus including test strips, similar to Whelan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Whelan to incorporate the teachings of Bae to provide wherein the microfluidic device further includes a splitting layer including a number of holes capable of receiving and splitting the buffer-diluted plasma filtrate into a number of samples equal to the number of holes. Doing so would utilize known structures in the art, as taught by Bae, which would have a reasonable expectation of successfully separating a sample into different parts to analyze with multiple test strips, as taught by Bae. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manneh et al. (US 20170176463 A1) teaches a microfluidic device (Fig. 3) comprising a mixing chamber and a flow splitter configured to split a sample to different membrane strips (Fig. 3; paragraph [0080]).
Bachand et al. (US 6468474 B2) teaches an analysis device (Fig. 11) for fluid specimen collection and testing (abstract). Bachand teaches a filter (212) prior to splitting into testing wells (26).

Tyrrell et al. (US 20160077091 A1) teaches a device for testing or detecting drugs using lateral flow test strips and imaging (abstract). Tyrrell teaches a test strip (Fig. 6A, element 60) comprising application zones (611) which may include a filter (paragraph [0197]) and assay channels (607).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797